Petitioner moves for an order in the nature of prohibition to restrain respondents from continuing to assume jurisdiction in respect to indictments returned against Mm in the Supreme Court and thereafter transferred for disposition to the County Court of Tompkins County. Prior motions addressed to these courts respectively to dismiss the indictments upon the same grounds now urged have been denied. In the circumstances presented the remedy of prohibition is not available to petitioner. (Duchin v. Peterson, 12 A D 2d 622; Kenler v. Murtagh, 12 A D 2d 662; Matter of Marra v. County Ct., 17 A D 2d 902.) Our denial of the relief sought is not to be taken, however, as sanctioning the informal conference in which several members of the Grand Jury and law-enforcement officials participated at the instance of the District Attorney. Motion denied and petition dismissed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.